Citation Nr: 1038258	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right knee.

2.  Entitlement to service connection for a disability of the 
left knee. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1986 and from June 2004 to May 2005.  He had additional service 
in a Reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied service connection for disabilities of the 
right and left knees. 

The Veteran testified at an August 2010 Board hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right 
knee.

2.  The Veteran does not have a current disability of the left 
knee. 


CONCLUSIONS OF LAW

1.  A disability of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A disability of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a January 2008 letter fully addressed all necessary notice 
elements under the VCAA and was sent to the Veteran prior to the 
initial rating decision in this matter.  The letter informed the 
Veteran of all five elements of service connection and of the 
Veteran's and VA's respective responsibilities for obtaining 
different types of evidence in support of his claims.  The Board 
concludes that the duty to notify has been satisfied. 

(The Board notes that the requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as required 
under Pelegrini II, effective May 30, 2008).)

The VCAA further provides that VA has a duty to assist a veteran 
in the development of a claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This duty includes assisting him in obtaining 
service treatment records and other pertinent treatment records, 
as well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim.  
See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination 
in February 2008.  The Board finds that the VA examination 
obtained in this case is adequate for the purpose of making a 
decision on these claims.  In this regard, the examiner reviewed 
the claims file in its entirety, interviewed and thoroughly 
examined the Veteran, and reported the findings made on 
examination in detail.  The Board notes that the examiner did not 
provide an opinion regarding a relationship between the Veteran's 
claimed disabilities and his periods of service.  However, as the 
examiner found that the Veteran's knees were normal and that no 
disability was present, there was no need to provide such an 
opinion.  As will be discussed below, the Board finds that the 
evidence of record does not establish the presence of a current 
disability with respect to either knee.  Thus a nexus opinion is 
not warranted.  

The Board also notes that in the Veteran's July 2008 notice of 
disagreement (NOD) and at the August 2010 Board hearing, the 
Veteran argued that a magnetic resonance imaging (MRI) study 
would detect damage to his knees that the X-ray study conducted 
as part of the VA examination did not reveal.  However, the VA 
examiner performed a thorough examination of the Veteran and did 
not suggest that an MRI or any other additional diagnostic 
studies would be necessary.  Absent competent evidence that the 
examination was substandard or deficient in some way, the Board 
will not second-guess a medical professional's choice of 
diagnostic tools in assessing a claimed condition.  The Veteran 
himself, as a layperson, does not have the requisite medical 
training or expertise to determine that his claimed disabilities 
of the bilateral knees are only detectable via MRI.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 
Vet. App. at 303; Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, the Board does not find that a further examination 
is warranted.  Accordingly, the Board finds that VA's duty to 
provide an adequate VA examination has been met.  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for disabilities of the right and left knees.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau, 492 F.3d 
at 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The determination as to whether elements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999). 

The Board notes that the Veteran has also served in a Reserve 
component.  In this regard, active service is a prerequisite to 
service connection, and has been defined to mean "active 
military, naval, or air service."  38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2010).  The term "active 
military, naval, or air service" includes: (1) active duty; (2) 
any period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  Id.

Thus, in order for the Veteran to be eligible for service 
connection for any disability claimed to have been incurred 
during his reserve service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty, or that he was 
disabled from an injury incurred or aggravated during inactive 
duty training.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Under the first Hickson element, there must be competent evidence 
of a current disability.  At the August 2010 Board hearing, the 
Veteran stated that in 1986 his left knee began to lock in place.  
There was no injury at the time, but the Veteran suggested it 
might be related to a rappelling accident that occurred in 1984 
in which he injured his right foot.  Thereafter, the Veteran's 
left knee would pop out every once in a while but otherwise did 
not bother him.  Eventually the popping stopped.  The Veteran 
stated that currently his left knee becomes painful now and then, 
such as when he is jogging or when the weather gets cold, but is 
otherwise not symptomatic.  

With respect to his right knee, the Veteran stated that it began 
popping in and out about ten years after he began experiencing 
problems with his left knee.  He did not state that these 
symptoms began during a period of active service or ACDUTRA or 
INACDUTRA, and did not indicate that this symptomatology was 
preceded by an acute injury.  He stated that his right knee has 
continued to pop in and out since the initial onset of this 
problem and currently does so about two or three times a week.  
He denied the presence of swelling or discoloration.  He stated 
that his right knee gets sore for a few minutes to a half hour 
when it pops out but otherwise is not painful.  

The Veteran also stated that he was in jump school during service 
and made approximately seventy jumps altogether, with fifty jumps 
involving hard landings due to carrying heavy combat equipment 
which added an extra forty or fifty pounds to his person.  He 
suggested that his disabilities of the right and left knees might 
have been caused or aggravated by these jumps.  Finally, as will 
be discussed in more detail below, the Veteran mentioned that in 
December 2007 his knees became painful while he was engaged in a 
running exercise during a period of ACDUTRA.  He stated that the 
naval doctor who treated him felt that the Veteran's disabilities 
of the bilateral knees would not be seen by an X-ray and 
suggested that he undergo an MRI.  However, the Veteran stated 
that an MRI study has not been performed.  

The Veteran's service treatment records reflect that in 1984 he 
reported right heel pain after a rappelling accident.  There is 
no mention in this record of any symptoms pertaining to the 
Veteran's knees. 

In September 1986, the Veteran reported a two-month history of 
intermittent left knee pain.  He stated that two months earlier 
he had been sitting on the floor when he noticed a popping of his 
left knee.  Thereafter, he had intermittent pain in his left knee 
both at rest and during exercise.  The Veteran was diagnosed with 
tendonitis of the left hamstrings. 

Service examination reports dated from October 1989 to January 
2004 reflect that the Veteran's lower extremities were found to 
be normal.  The Veteran did not indicate that there were any 
problems with his knees in the accompanying reports of medical 
history.  There are no other service treatment records reflecting 
diagnoses, treatment, or complaints of right or left knee 
symptoms prior to December 2007. 

Service treatment records dated in December 2007 reflect that the 
Veteran reported experiencing pain in both knees while running as 
part of a physical fitness test during a period of ACDUTRA.  At 
this time, the Veteran gave a history of a rappelling accident 
that occurred twenty years earlier.  The Veteran stated that 
shortly after this accident his left knee began to lock up.  The 
Board here notes that, as discussed above, the rappelling 
accident took place in 1984 and the evidence of record shows that 
the Veteran's left knee symptoms did not manifest until 1986.  In 
the December 2007 service treatment records, the Veteran stated 
that he had a history of repeated episodes of locking since the 
initial onset of this problem.  The Veteran reported similar 
problems with his right knee and stated that sometimes a month 
would go by with no symptoms.  On examination, there was no 
evidence of a new injury.  There was also no edema, effusion, or 
palpable bony tenderness.  It was noted that the Veteran's left 
knee had some pain with McMurray's extension but here was no 
locking and the examination was otherwise normal.  The Veteran 
was diagnosed with a "suspected" meniscal injury found to be 
incurred in the line of duty.  It was determined that the cause 
of the injury was chronic.  However, the disability itself was 
found to be of temporary duration.  The Veteran was put on 
modified duty.  It was recommended that the Veteran have X-rays 
taken and be evaluated for an MRI.  

In a January 2008 statement, the Veteran's wife related that in 
the past twenty-one years she had seen the Veteran having 
problems with his knees, especially when he was doing physical 
labor.  However, the Veteran did not seek treatment for his knee 
problems. 

At the February 2008 VA examination, the Veteran reported the 
onset of left knee pain in 1986 and attributed it to a rappelling 
injury which had occurred one year earlier at which time the 
Veteran suffered a contusion of the left heel.  The Board notes 
that, as discussed above, this injury occurred in 1984 and 
involved his right heel.  The Veteran stated that the onset of 
right knee pain occurred approximately ten years prior to the 
examination and there was no history of an injury to the right 
knee or leg.  The Veteran stated that he had "done well" since 
that time, but that he had ongoing problems with both knees 
occurring once every month to once every six months.  In this 
regard, the Veteran stated that both knees occasionally lock and 
swell.  The Veteran stated that his bilateral knee conditions 
flared up in December 2007 during running activities.  However, 
his symptoms improved and were essentially the same as before the 
flare-up that occurred in December 2007.  The Veteran denied any 
additional weakness or restricted range of motion during flare-
ups.  

On examination, the Veteran walked with a normal gait.  Both 
knees were normal in appearance and were without redness, 
swelling, heart, or tenderness to palpation.  The joint lines 
were nontender bilaterally and McMurray testing was negative for 
both knees.  The ligaments were tight in both knees with stress 
testing in all directions and there was no evidence of ligament 
laxity.  The Veteran had range of motion from 0 to 130 degrees 
without pain noted in either knee.  The patella track was normal 
without appreciable crepitus or laxity.  There was no additional 
weakness, fatigue, incoordination, restricted range of motion or 
other functional impairment following repetitive stretch testing 
against resistance.  An X-ray examination was also normal.  The 
joint spaces were normally maintained, no bony abnormalities were 
viewed, and there were no joint effusions.  The examiner 
concluded that although the Veteran had a history of recurring 
knee symptoms that had been ongoing for several years, the 
examination and X-ray findings showed that his knees were normal. 

In carefully reviewing the record, the Board finds that the 
preponderance of the competent evidence shows that the Veteran 
does not have a current disability of the right or left knee.  
The Board acknowledges the Veteran's contention that he currently 
has disabilities in both knees.  The Board has also considered 
the statement from the Veteran's wife asserting that the Veteran 
has had problems with his knees for many years.  However, while 
the Veteran and his wife are competent to describe his symptoms 
and even to diagnose certain disorders that can be readily 
identified through the senses alone, they do not have the medical 
training or expertise to determine whether the Veteran has a 
disability in either knee.  See, e.g., Jandreau, 492 F.3d at 
1372; Barr, 21 Vet. App. at 303; Washington, 19 Vet. App. at 368; 
Espiritu, 2 Vet. App. at 495.  In this regard, pain and 
discomfort alone (or some other symptom), without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  A chronic disability must be diagnosed to accompany 
the Veteran's reported symptoms.  

Here, with respect to the Veteran's left knee, the Veteran stated 
at the August 2010 Board hearing that it no longer pops out and 
that it only becomes painful every once in a while when he is 
jogging or when the weather gets cold.  The Board finds that the 
Veteran's pain in the left knee is not sufficient to establish 
the presence of a current disability.  See Sanchez-Benitez, 13 
Vet. App. at 282.  Thus, although a "suspected" meniscal tear 
was noted in the December 2007 service treatment record, a 
disability of the left knee has not been shown at any point 
during the pendency of the claim.  

With respect to the Veteran's right knee, while the Veteran is 
competent to report a history of intermittent locking, no chronic 
underlying disability or pathology has been diagnosed.  
Significantly, the August 2008 VA examination reflects that the 
Veteran's knees were found to be normal.  The Veteran has not 
stated that he ever sought treatment for his knees since 1986 
apart from the time his knees flared up during a period of 
ACDUTRA in 2007.  A reported history of intermittent locking of 
the right knee, when current clinical findings show that the 
Veteran's right knee is normal, is not sufficient to establish 
the presence of a current chronic disability.  See Sanchez-
Benitez, 13 Vet. App. at 282.  As with the Veteran's left knee, 
although a "suspected" meniscal tear was noted in the December 
2007 service treatment record, a disability of the right knee has 
not been shown at any point during the pendency of the claim.  
Indeed, the Veteran himself stated at the August 2008 VA 
examination that the symptoms he experienced in December 2007 had 
improved and were essentially the same as they were prior to the 
flare-up he experienced while engaging in physical training 
exercises.  Moreover, the fact that in-service examinations dated 
from October 1989 to January 2004 consistently show that the 
Veteran's lower extremities were found to be normal further 
weighs against a finding that the Veteran has a current 
disability of the right knee.  Thus, the preponderance of the 
evidence is against the presence of a current disability with 
respect to either knee. 

The Board has also considered the Veteran's statement that the 
naval doctor who treated him in December 2007 indicated that an 
X-ray study would not detect any abnormalities and that he should 
undergo an MRI.  However, the actual December 2007 service 
treatment record reflects that it was actually recommended that 
the Veteran undergo an X-ray and also that he only be 
"evaluated" for an MRI.  This shows that the treating physician 
did think that an X-ray study would be helpful.  It further 
suggests that the physician did not necessarily feel that an MRI 
was warranted, but rather thought that it should be determined on 
further examination whether an MRI would be appropriate.  As 
discussed above, the Board finds that the August 2008 VA 
examination was adequate and that no further examination is 
warranted.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  See also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the presence of a current disability has not been 
established for either knee; thus, service connection is not 
warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for disabilities of the right and left knees must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for a disability of the right 
knee is denied. 

Entitlement to service connection for a disability of the left 
knee is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


